         Case 19-00471-RLM-13              Doc 7       Filed 01/27/19          EOD 01/27/19 14:36:16     Pg 1 of 4
                                                                                             Ch 13 Model Plan (rev 11-2017)



                                      UNITED STATES BANKRUPTCY COURT
                                            Southern District Of Indiana
                                               Indianapolis Division

In re:

Dennison, William Earl IV & Alice Marie
                                                                           Case No. ___________
                                     Debtor(s).


                                                       CHAPTER 13 PLAN
                                                         X Original
                                                  Amended Plan # ____ (e.g. 1st, 2nd)
                                                       ** MUST BE DESIGNATED**

1. NOTICE TO INTERESTED PARTIES:
       The Debtor must check one box on each line to state whether or not the plan includes each of the following items. If an
       item is checked as “Not Included,” if neither box is checked, or if both boxes are checked, the provision will be
       ineffective if set out later in the plan.

           1.1 A limit on the amount of a secured claim, pursuant to paragraph 8.(b),             Included     X Not Included
           which may result in a partial payment or no payment at all to the secured
           creditor.
                                                                                                  Included     X Not Included
           1.2 Avoidance of a judicial lien or nonpossessory, nonpurchase money
           security interest. Any lien avoidance shall occur by separate motion or
           proceeding, pursuant to paragraph 12.
                                                                                                  Included     X Not Included
           1.3 Nonstandard provisions, set out in paragraph 15.

2. GENERAL PROVISIONS:
       (a) YOUR RIGHTS MAY BE AFFECTED. Read these papers carefully and discuss them with your attorney. If you
       oppose any provision of this plan, you must file a timely written objection. This plan may be confirmed without further
       notice or hearing unless a written objection is filed before the deadline stated on the separate Notice you received
       from the Court.

          (b) PROOFS OF CLAIM: You must file a proof of claim to receive distributions under the plan. Absent a Court order
          determining the amount of the secured claim, the filed proof of claim shall control as to the determination of pre-
          petition arrearages; secured and priority tax liabilities; other priority claims; and the amount required to satisfy an
          offer of payment in full. All claims that are secured by a security interest in real estate shall comply with the
          requirements of Federal Rule of Bankruptcy Procedure (“FRBP”) 3001(c)(2)(C).

          (c) NOTICES RELATING TO MORTGAGES: As required by Local Rule B-3002.1-1, all creditors with claims
          secured by a security interest in real estate shall comply with the requirements of FRBP 3002.1 (b) and (c) without
          regard to whether the real estate is the Debtor's principal residence. If there is a change in the mortgage servicer while
          the bankruptcy is pending, the mortgage holder shall file with the Court and serve upon the Debtor, Debtor’s counsel
          and the Chapter 13 Trustee (“Trustee”) a Notice setting forth the change and providing the name of the new servicer, the
          payment address, a contact phone number and a contact e-mail address.

           (d) NOTICES (OTHER THAN THOSE RELATING TO MORTGAGES): Nonmortgage creditors in Section 8(c)
          (whose rights are not being modified) or in Section 11 (whose executory contracts/unexpired leases are being assumed)
          may continue to mail customary notices or coupons to the Debtor or the Trustee notwithstanding the automatic stay.

          (e) EQUAL MONTHLY PAYMENTS: As to payments required by paragraphs 7 and 8, the Trustee may increase the
          amount of any “Equal Monthly Amount” offered to appropriately amortize the claim. The Trustee shall be permitted to
          accelerate payments to any class of creditor for efficient administration of the case.
                                                                  1
      Case 19-00471-RLM-13                Doc 7      Filed 01/27/19         EOD 01/27/19 14:36:16     Pg 2 of 4
                                                                                          Ch 13 Model Plan (rev 11-2017)


        (f) PAYMENTS FOLLOWING ENTRY OF ORDERS LIFTING STAY: Upon entry of an order lifting the stay, no
        distributions shall be made on any secured claim relating to the subject collateral until such time as a timely amended
        deficiency claim is filed by such creditor and deemed allowed, or the automatic stay is re-imposed by further order of
        the Court.

3. SUBMISSION OF INCOME: Debtor submits to the supervision and control of the Trustee all or such portion of future
       earnings or other future income or specified property of the Debtor as is necessary for the execution of this plan.

4. PLAN TERMS:
      (a) PAYMENT AND LENGTH OF PLAN: Debtor shall pay $765 per month to the Chapter 13 Trustee, starting not
later than 30 days after the order for relief, for approximately 60 months, for a total amount of $45,900.
          Additional payments to Trustee and/or future changes to the periodic amount proposed are: NONE

          (b) INCREASED FUNDING: If additional property comes into the estate pursuant to 11 U.S.C. §1306(a)(1) or if the
Trustee discovers undisclosed property of the estate, then the Trustee may obtain such property or its proceeds to increase the
total amount to be paid under the plan. However, if the Trustee elects to take less than 100% of the property to which the estate
may be entitled OR less than the amount necessary to pay all allowed claims in full, then a motion to compromise and settle will
be filed, and appropriate notice given.
          (c) CURING DEFAULTS: If Debtor falls behind on plan payments or if changes to the payments owed to secured
lenders require additional funds from the Debtor's income, the Debtor and the Trustee may agree that the Debtor(s) will increase
the periodic payment amount or that the time period for making payments will be extended, not to exceed 60 months. Creditors
will not receive notice of any such agreement unless the total amount that the Debtor(s) will pay to the Trustee decreases. Any
party may request in writing, addressed to the Trustee at the address shown on the notice of the meeting of creditors, that the
Trustee give that party notice of any such agreement. Agreements under this section cannot extend the term of the plan more than
6 additional months.
      (d) OTHER PLAN CHANGES: Any other modification of the plan shall be proposed by motion pursuant to 11 U.S.C.
§1329. Service of any motion to modify this plan shall be made by the moving party as required by FRBP 2002(a)(5) and 3015(h),
unless otherwise ordered by the Court.

5. PAYMENT OFADMINISTRATIVE CLAIMS (INCLUSIVE OF DEBTORS ATTORNEY FEES):

     X
     NONE

All allowed administrative claims will be paid in full by the Trustee unless the creditor agrees otherwise:
                           Creditor                                       Type of Claim                     Scheduled Amount
         The Law Offices of Ryan Scott Wright, LLC               Debtor’s Attorney Fees               $3700

6. PAYMENT OF DOMESTIC SUPPORT OBLIGATIONS:

     (a) Ongoing Domestic Support Obligations. Debtor shall make any Domestic Support Obligation payments that are due
     after the filing of the case under a Domestic Support Order directly to the payee.

    (b) Domestic Support Obligation Arrears.

    The following arrearages on Domestic Support Obligations will be paid in the manner specified:
          Creditor                       Type of Claim                  Estimated Arrears                Treatment
 Tamika Byrd                             Child Support             $30,000                        To be paid by an ongoing
                                                                                                  wage deduction already in
                                                                                                  place.

7. PAYMENT OF SECURED CLAIMS RELATING SOLELY TO THE DEBTORS PRINCIPAL RESIDENCE:

X    NONE

8. PAYMENT OF SECURED CLAIMS OTHER THAN CLAIMS TREATED UNDER PARAGRAPH 7:


                                                               2
      Case 19-00471-RLM-13                  Doc 7      Filed 01/27/19          EOD 01/27/19 14:36:16     Pg 3 of 4
                                                                                             Ch 13 Model Plan (rev 11-2017)

     (a) Secured Claims as to Which 11 U.S.C. 506 Valuation Is Not Applicable:

     X    NONE

     (b) Secured Claims to Which 11 U.S.C. 506 Valuation is Applicable:

     X    NONE

     (c) Curing Defaults and/or Maintaining Payments:

      Trustee shall pay allowed claim for arrearage, and Debtor shall pay regular post-petition contract payments directly to the
creditor:
            Creditor             Collateral/Type of Debt         Estimated Arrears            Interest Rate (if any)
    Chase Auto Finance           2011 Chevrolet Silverado         $0

     (d) Surrendered/Abandoned Collateral:

     The Debtor intends to surrender the following collateral. Upon confirmation, the Chapter 13 estate abandons any interest in,
     and the automatic stay pursuant to 11 U.S.C. § 362 is terminated as to, the listed collateral and the automatic stay pursuant
     to 11 U.S.C. §1301 is terminated in all respects. Any allowed unsecured claim resulting from the disposition of the
     collateral will be treated in paragraph 10.(b) below. Upon confirmation, the secured creditor is free to pursue its in rem
     rights.
              Creditor                   Collateral Surrendered/Abandoned             Scheduled Value of Property
   Pnc Mortgage                     8815 Coronado Court Indianapolis, IN             $100,000


9. SECURED TAX CLAIMS AND 11 U.S.C. § 507 PRIORITY CLAIMS:

     All allowed secured tax obligations shall be paid in full by the Trustee, inclusive of statutory interest thereon (whether or not
     an interest factor is expressly offered by plan terms). All allowed priority claims shall be paid in full by the Trustee, exclusive
     of interest, unless the creditor agrees otherwise.
                                        Type of Priority or           Scheduled Debt                    Treatment
            Creditor                      Secured Claim
   Internal Revenue Service                  Taxes                $3500                         To be paid in full thru Plan

10. NON-PRIORITY UNSECURED CLAIMS:

     (a) Separately Classified or Long-term Debts:

     X    NONE

     (b) General Unsecured Claims:
     _X__ Pro rata distribution from any remaining funds; or
     ___Other: _______________________________________________________________________________.

11. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

     All executory contracts and unexpired leases are REJECTED, except the following, which are assumed:
                Creditor                         Property Description                     Treatment
   Winnfield Coder                         Residential Lease                         To be paid by Debtor outside Plan


12. AVOIDANCE OF LIENS:

     X    NONE

                                                                  3
       Case 19-00471-RLM-13                Doc 7      Filed 01/27/19         EOD 01/27/19 14:36:16     Pg 4 of 4
                                                                                           Ch 13 Model Plan (rev 11-2017)

13. LIEN RETENTION: With respect to each allowed secured claim provided for by the plan, the holder of such claim shall
retain its lien securing such claim until the earlier of a) the payment of the underlying debt determined under non-bankruptcy law
or b) entry of a discharge order being entered under 11 U.S.C. §1328.

14. VESTING OF PROPERTY OF THE ESTATE: Except as necessary to fund the plan or as expressly retained by the plan
or confirmation order, the property of the estate shall revest in the Debtor upon confirmation of the Debtor’s plan, subject to the
rights of the Trustee, if any, to assert claim to any additional property of the estate acquired by the Debtor post-petition pursuant
to operation of 11 U.S.C. §1306.

15. NONSTANDARD PROVISIONS:

     X     NONE



Date: 1/24/19




                                                       /s/ Dennison, William Earl IV
                                                       Debtor

                                                       /s/ Dennison, Alice Marie
                                                       Debtor


                                                       /s/ Ryan S. Wright
                                                       Debtor’s Attorney
                                                       Ryan Wright, Attorney For Debtor(s) 22242-49
                                                       The Law Offices of Ryan Scott Wright
                                                       2330 E Southport Road
                                                       Indianapolis, IN 46227
                                                               (317)735-2279




                                                                 4
